Citation Nr: 0818692	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


VACATUR

The veteran served on active duty from February 1966 to 
January 1968.  He served in Vietnam and was awarded the 
Purple Heart.

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time on the Board's own motion when 
an appellant has been denied due process of law.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).  In this 
case, prior to the Board's September 2004 issuance of a 
decision on the issue at hand, the regional office received 
pertinent evidence showing a diagnosis of post traumatic 
stress disorder and linking that disability to the 
appellant's service in Vietnam.  This evidence was not 
forwarded to the Board for its consideration.  Hence, the 
September 2004 Board decision denied the veteran's claim 
without consideration of this highly pertinent evidence which 
was constructively before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Accordingly, as the Board's September 
2004 consideration of the veteran's claim on appeal was based 
on an incomplete record, and the appellant was not afforded 
full due process of law.  Therefore, the Board decision dated 
September 2004 is hereby VACATED to the extent that it denied 
entitlement to  service connection for post traumatic stress 
disorder.


ORDER

The Board's September 2004 decision is vacated as to the 
issue of entitlement to a service connection for post 
traumatic stress disorder.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



